Exhibit 10.2

 

THIS SUBORDINATED PROMISSORY NOTE AND ANY AND ALL PAYMENTS HEREUNDER ARE
SUBORDINATED PURSUANT TO THE TERMS OF THAT CERTAIN SUBORDINATION AGREEMENT,
DATED AS OF MAY 16, 2003, BETWEEN THE NORTHERN TRUST COMPANY, AS AGENT FOR
CERTAIN LENDERS, U.S. TRAFFIC CORPORATION AND MYERS/NUART ELECTRICAL PRODUCTS,
INC. (THE “SUBORDINATION AGREEMENT”).  PAYMENT OF THIS SUBORDINATED PROMISSORY
NOTE IS SUBORDINATED TO PAYMENT OF THE SENIOR DEBT, AS DEFINED IN THE
SUBORDINATION AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL INDEBTEDNESS NOW OR
HEREAFTER OWING BY THE COMPANY TO THE NORTHERN TRUST COMPANY, AS AGENT (THE
“AGENT”) FOR THE BENEFIT OF THE LENDERS AS PARTIES TO THE CREDIT AGREEMENT,
DATED MAY 16, 2003 AMONG QUIXOTE CORPORATION, THE AGENT AND THE LENDERS PARTY
THERETO.

 

GREEN LIGHT ACQUISITION COMPANY
SUBORDINATED PROMISSORY NOTE

 

$5,000,000

 

Chicago, Illinois

 

 

May 16, 2003

 

GREEN LIGHT ACQUISITION COMPANY, a Delaware corporation (the “Company”), whose
principal office is located at One East Wacker Drive, Chicago, Illinois, 60601
for value received hereby promises to pay to U.S. Traffic Corporation and
Myers/Nuart Electrical Products, Inc., whose principal office is located at 9603
John Street, Santa Fe Springs, California 90670 or its registered assigns
(together “Holder”), the sum of Five Million Dollars ($5,000,000).  This Note is
issued pursuant to the terms of that certain Asset Purchase Agreement between
Holder, as seller, and the Company, as Purchaser, of even date herewith (the
“Asset Purchase Agreement”).  The following is a statement of the rights of the
Holder of this Note and the conditions to which this Note is subject, and to
which the Holder hereof, by the acceptance of this Note, agrees.

 

1.             Definitions.  As used in this Note, the following terms, unless
the context otherwise requires, have the following meanings:

 

“Agent” means The Northern Trust Company, acting as agent for the Banks.

 

“Banks” means The Northern Trust Company, LaSalle National Bank Association,
Harris Trust and Savings Bank and National City Banking Michigan/Illinois.

 

“Eurodollar Based Rate” means the 6-month Eurodollar Rate quoted by the Agent
for amounts equal to the principal of the Note on the business day immediately
preceding the date of this Note.

 

--------------------------------------------------------------------------------


 

“Subordination Agreement” means that Subordination Agreement dated as of May 16,
2003 by and between the Holder and Agent.

 

2.             Principal and Interest.  Subject to Paragraph 5, the principal
amount of this Note shall be paid in full on April 30, 2008.  Commencing on
October 31, 2003, and on each October 31 and April 30 thereafter until all
outstanding principal and interest on this Note shall have been paid in full,
the Company shall pay interest at the Applicable Rate per annum on the
outstanding principal of this Note.  For purposes of this Note, the “Applicable
Rate” means, until November 15, 2003, the Eurodollar Based Rate plus one percent
(1%) per annum, and from and after November 16, 2003, means five and one-quarter
percent (5¼%) per annum; provided that if the principal amount of this Note is
not paid in full when such amount becomes due and payable, interest at the rate
of ten and one quarter percent (10 ¼%) shall continue to accrue on the balance
of any unpaid principal until such balance is paid.  Payment for all amounts due
hereunder shall be made by mail to the principal office of the Holder.  If the
due date of any payment falls on a Saturday, Sunday or any banking holiday, then
such payment shall be made on the next business day.

 

3.             Events of Default.  If any of the events specified in this
Section 3 shall occur (herein individually referred to as an “Event of
Default”), the Holder of the Note may, so long as such condition exists, declare
the entire principal and unpaid accrued interest hereon immediately due and
payable, by notice in writing to the Company:

 

(i)            Default in the payment of the principal and unpaid accrued
interest of this Note when due and payable if such default is not cured by the
Company within ten (10) business days after the Holder has given the Company
written notice of such default; or

 

(ii)           Any breach by the Company of any material representation,
warranty, or covenant in this Note or the Asset Purchase Agreement; provided,
that, in the event of any such breach, to the extent such breach is susceptible
to cure, such breach shall not have been cured by the Company within 30 days
after written notice to the Company of such breach; provided, further, that this
subparagraph (ii) shall not apply to a monetary default under this Note which is
subject to subparagraph (i); or

 

(iii)          The institution by the Company of proceedings to be adjudicated
as bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the federal Bankruptcy Code, or
any other similar and applicable federal or state law, or the consent by it to
the filing of any such petition or the appointment of a receiver, liquidator,
assignee, trustee or other similar official of the Company, or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the taking of corporate action by the Company in
furtherance of any such action; or

 

(iv)          If, within sixty (60) days after the commencement of an action
against the Company (and service of process in connection therewith on the
Company) seeking any bankruptcy, insolvency, reorganization, liquidation,

 

2

--------------------------------------------------------------------------------


 

dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been resolved in favor of the Company or
all orders or proceedings thereunder affecting the operations or the business of
the Company stayed, or if the stay of any such order or proceeding shall
thereafter be set aside, or if, within sixty (60) days after the appointment
without the consent or acquiescence of the Company of any trustee, receiver or
liquidator of the Company or of all or any substantial part of the properties of
the Company, such appointment shall not have been vacated.

 

4.             Subordination.  The rights of the Holder or Holders of this Note,
including without limitation, the rights to receive payment of the whole or any
part of the principal hereof or the interest hereon, are subordinated as set
forth in the Subordination Agreement.

 

5.             Prepayment.  If prior to the first anniversary of the date hereof
Quixote Corporation sells its common stock in a private placement (other than as
required by the Asset Purchase Agreement) or in a public offering of common
stock that results in net cash proceeds after all expenses to the Quixote
Corporation of at least $6,250,000, then the Company agrees to make a principal
payment equal to one-half the outstanding balance on the Note within sixty (60)
days of the date Quixote Corporation receives such cash proceeds.

 

6.             Assignment.  Subject to the restrictions on transfer described in
Section 8 below, the rights and obligations of the Company and the Holder of
this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

7.             Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and the Holder.

 

8.             Transfer of This Note.  With respect to any offer, sale or other
disposition of this Note, the Holder will give written notice to the Company
prior thereto, describing briefly the manner thereof, together with a written
opinion of such Holder’s counsel, to the effect that such offer, sale or other
distribution may be effected without registration or qualification under any
federal or state securities law then in effect.  Promptly upon receiving such
written notice and reasonably satisfactory opinion, if so requested, the
Company, as promptly as practicable, shall notify such Holder that such Holder
may sell or otherwise dispose of this Note, all in accordance with the terms of
the notice delivered to the Company.  If a determination has been made pursuant
to this Section 8 that the opinion of counsel for the Holder is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
after such determination has been made.  Each Note transferred after
satisfaction of this Section 8 shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with state or
federal securities law, unless in the opinion of counsel for the Company such
legend is not required.


 


9.             NOTICES.  ALL NOTICES, REQUESTS, PAYMENTS, INSTRUCTIONS, OR OTHER
DOCUMENTS TO BE GIVEN HEREUNDER SHALL BE IN WRITING OR BY WRITTEN
TELECOMMUNICATION, AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF (I) DELIVERED
PERSONALLY (EFFECTIVE UPON DELIVERY),


 


3

--------------------------------------------------------------------------------



 

(ii) mailed by registered or certified mail, return receipt requested, postage
prepaid (effective five business days after dispatch), (iii) sent by a
reputable, established courier service that guarantees next business day
delivery (effective the next business day), or (iv) sent by facsimile or
electronic mail, followed within 24 hours by confirmation by one of the
foregoing methods (effective upon the first business day after receipt of the
facsimile or electronic mail in complete, readable form).  Notices to each party
shall be addressed as set forth below (or to such other address as the recipient
party may have furnished to the sending party for the purpose pursuant to this
Paragraph 9).

 

If to Company:

 

Green Light Acquisition Company
One East Wacker Drive
Chicago, Illinois  60601
Facsimile No.: (312) 467-0197
Attention:  Leslie J. Jezuit

 

With a copy to:

 

Holland & Knight LLC
131 S. Dearborn Street, 30th Floor
Chicago, Illinois 60603
Facsimile No.: (312) 578-6666
Attention:  Anne Hamblin Schiave

 

If to Holder:

 

U. S. Traffic Corporation and
Myers Power Products, Inc.
2000 Highland Avenue
Bethlehem, Pennsylvania  18020
Facsimile No.: (610) 868-8686
Attention:  Walter Rogers

 

With a copy to:

 

Altheimer & Gray
Suite 4000
10 S. Wacker Dr.
Chicago, Illinois 600606
Facsimile No.: (312) 715-4987
Attention: David W. Schoenberg

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

4

--------------------------------------------------------------------------------


 

10.           Waivers.  The Company waives demand, presentment, notice of
dishonor, protest and all other notices and demands in connection with the
enforcement of the Holder’s rights hereunder.

 

11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois, excluding that body of law
relating to conflict of laws.  Any legal action, suit or proceeding arising out
of or relating to this Note or the transactions contemplated hereby shall be
instituted exclusively in the courts of the State of Illinois, located in the
City of Chicago or, provided subject matter jurisdiction exists, in the United
States Federal Court for the Northern District of Illinois, located in Chicago,
Illinois, and Holder and Company each agree not to assert as a defense in any
such action, suit or proceeding, any claim that it is not subject personally to
the jurisdiction of such courts, that its property is exempt or immune from
attachment or execution, that the action, suit or proceeding is brought in an
inconvenient forum, that the venue of the action, suit or proceeding is improper
or that this Agreement or the subject matter hereof may not be enforced in or by
such court.  Each party further irrevocably submits to the exclusive
jurisdiction of such courts in any such action, suit or proceeding.

 

12.           Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this Note. 
Except where otherwise indicated, all references herein to Sections refer to
Sections hereof.

 

[Signature page to follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be issued on the date
set forth above.

 

 

GREEN LIGHT ACQUISITION COMPANY

 

 

 

 

 

By

/s/ Leslie J. Jezuit

 

 

 

 

Its

President

 

 

6

--------------------------------------------------------------------------------